Mr. Justice Nott
delivered the opinion of the court:
This court is satisfied with the directions given to the jury by the presiding judge in the court below. In the case of Singleton 8? Millet, fl Nott <§• McCord, 355,J the court, speaking of the plea of liberum tenementum. gays, “the plea admits the possession and the trespass charged in the plaintiff’s pleadings.” If therefore the plea admits the possession and the trespass, the plaintiff was entitled to a verdict — he ought not indeed to have recovered any thing more than nominal damages, perhaps not enough to have carried the costs; and that perhaps in any other form of action, would have been a good cause for not granting a new trial; but the verdict in this case establishes the right of the land in the defendant, when in. fact he failed to support his plea.
The motion therefore must be granted.
Justices Gantt, Richardson and Colcoch, concurred*